       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 1 of 20




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

VALERIE JEAN WALTON,

                           Plaintiff,

v.                                                     6:18-CV-6140
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    JUSTIN GOLDSTEIN, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            ANNE ZEIGLER, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               FRANCES TANKARD, ESQ.
 Counsel for Defendant                                 VERNON NORWOOD, ESQ.
26 Federal Plaza – Room 3904                           KATHRYN SMITH, ESQ.
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 18.) The court has jurisdiction over this matter pursuant to

42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
          Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 2 of 20




         A.     Factual Background

         Plaintiff was born in 1965. (T. 81.) She completed some college. (T. 202.)

Generally, Plaintiff’s alleged disability consists of narcolepsy, obstructive sleep apnea,

anxiety, cervical spondylitic arthritis with degenerative discs, chronic headaches, carpal

tunnel syndrome, and depression. (T. 201.) Her alleged disability onset date is April 3,

2014. (T. 81.) Her date last insured is December 31, 2019. (Id.) Her past relevant

work consists of nurse instructor, private duty nurse, nurse supervisor, utilization

management quality assistant, director of nursing serves and case manager. (T. 26,

202.)

         B.     Procedural History

         On April 24, 2014, Plaintiff applied for Disability Insurance Benefits (“SSD”) under

Title II of the Social Security Act. (T. 81.) Plaintiff’s application was initially denied, after

which he timely requested a hearing before an Administrative Law Judge (“the ALJ”).

On April 10, 2017, Plaintiff appeared before the ALJ, Gretchen Mary Greisler. (T. 33-

71.) On August 2, 2017, ALJ Greisler issued a written decision finding Plaintiff not

disabled under the Social Security Act. (T. 12-32.) On December 20, 2017, the AC

denied Plaintiff’s request for review, rendering the ALJ’s decision the final decision of

the Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial review in this

Court.

         C.     The ALJ’s Decision

         Generally, in her decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 17-27.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2019 and Plaintiff had not engaged in substantial



                                               2
        Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 3 of 20




gainful activity since April 3, 2014. (T. 17.) Second, the ALJ found Plaintiff had the

severe impairments of: narcolepsy without cataplexy, partial lipodystrophy/Kobberling

Dunnigan version, bilateral carpal tunnel with median and ulnar neuropathy,

degenerative disc disease, right shoulder bursitis/arthritis, anxiety and depression. (Id.)

Third, the ALJ found Plaintiff did not have an impairment that meets or medically equals

one of the listed impairments located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (T.

18.) Fourth, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R. § 404.1567(b), specifically:

       she can occasionally stoop, bend, kneel, crouch, crawl and climb ramps and
       stairs, but never can climb ladders, ropes or scaffolds. She frequently can
       reach in all directions and can use her arms and hands to grasp, hold and
       turn objects, but can only occasionally handle, finger and feel. She cannot
       work at unprotected heights or in proximity to dangerous moving machinery.
       She can understand, remember and carry out simple instructions, respond
       appropriately to supervision, coworkers and usual situations and deal with
       changes in a routine work setting.

(T. 20.) Fifth, the ALJ determined Plaintiff was unable to perform past relevant work;

however, there were jobs that existed in significant numbers in the national economy

Plaintiff could perform. (T. 26.)

II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.        Plaintiff’s Arguments

       Plaintiff makes two separate arguments in support of her motion for judgment on

the pleadings. First, Plaintiff argues the ALJ’s RFC assessment is unsupported by

substantial evidence and is inconsistent with the legal standards. (Dkt. No. 12 at 14-

28.) Second, and lastly, Plaintiff argues the ALJ failed to meet her burden at step five.

(Id. at 28-30.) Plaintiff also filed a reply in which she reiterated her original arguments.

(Dkt. No. 16.)

                                              3
        Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 4 of 20




       B.     Defendant’s Arguments

       In response, Defendant makes two arguments. First, Defendant argues

substantial evidence supports the ALJ’s evaluation of the medical opinion evidence and

the ALJ’s RFC finding. (Dkt. No. 15 at 19-24.) Second, and lastly, Defendant argues

the ALJ properly applied the medical-vocational guidelines at step five and substantial

evidence supports the ALJ’s conclusion that Plaintiff could perform a significant number

of jobs in the national economy. (Id. at 24-28.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.



                                             4
        Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 5 of 20




1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual

                                             5
         Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 6 of 20




        functional capacity’ assessment, whether the claimant can perform any of
        his or her past relevant work despite the impairment; and (5) whether there
        are significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's residual functional capacity, age,
        education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        A.      Treating Physician Opinions

        Plaintiff argues the ALJ failed to follow the treating physician rule and failed to

provide good reasons in weighing the opinion evidence. (Dkt. No. 12 at 14-24.) Plaintiff

argues the ALJ’s rejection of opinions stating Plaintiff was unable to work triggered the

ALJ’s obligation to recontact the sources for a more detailed opinion; the ALJ failed to

identify objective evidence inconsistent with opinions and provided only conclusory

findings; the ALJ erred in concluding opined limitations were inconsistent with activities

of daily living; the ALJ erred in rejecting opinion evidence because it was prepared for a

different agency; and the ALJ relied on her own speculation in rejecting opined

limitations. (Id.)

        The opinion of a treating source will be given controlling weight if it “is well

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. §

404.1527(c)(2) 1. When assigning less than “controlling weight” to a treating physician’s

opinion, the ALJ must “explicitly consider” the four factors announced in Burgess v.

Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019)


         1        Effective March 27, 2017, many of the regulations cited herein have been amended, as
have Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was
filed before the new regulations and SSRs went into effect, the court reviews the ALJ's decision under the
earlier regulations and SSRs.

                                                    6
        Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 7 of 20




(internal quotation marks omitted). Those factors, referred to as “the Burgess factors,”

are “(1) the frequen[cy], length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.” Estrella,

925 F.3d at 95-96 (citation omitted); 20 C.F.R. § 404.1527(c)(2).

       A reviewing court should remand for failure to consider explicitly the Burgess

factors unless a searching review of the record shows that the ALJ has provided “good

reasons” for its weight assessment. Estrella, 925 F.3d at 96; see Guerra v. Saul, 778 F.

App'x 75, 77 (2d Cir. 2019) (“While the ALJ here did not always explicitly consider the

Burgess factors when assigning the treating physician’ opinions less than controlling

weight, we nonetheless conclude that the ALJ provided sufficient “good reasons” for the

weight assigned.”).

       First, the ALJ was not obligated to recontact Plaintiff’s treating sources. In

general, an ALJ’s duty to recontact a treating source “arises only if the ALJ lacks

sufficient evidence in the record to evaluate the doctor’s findings, not when the treating

physician’s opinion is inconsistent with her own prior opinions and the rest of the

record.” Morris v. Berryhill, 721 F. App’x. 25 (2d Cir. 2018); see Janes v. Berryhill, 710

F. App’x 33 (2d Cir. 2018) (ALJ not required to further develop record when the

evidence already presented is adequate to make a determination).

       In support of her argument that the ALJ was required to recontact sources who

opined she was unable to work, Plaintiff relies on Mecklenburg v. Astrue, No. 07-CV-

760, 2009 WL 4042939 (W.D.N.Y. Nov. 19, 2009). The Court in Mecklenburg

concluded, a doctor’s opinion that a plaintiff was unable to work “triggered” the ALJ’s



                                             7
          Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 8 of 20




duty to seek further development of the record. Mecklenburg, 2009 WL 4042939 at *7,

(citing Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004)). Plaintiff’s argument

fails.

         The holding in Mecklenburg relies on a 10th Circuit case which in turn relied on

20 C.F.R. § 404.1512(e)(1). Mecklenburg, 2009 WL 4042939 at *7. Effective March

26, 2012, the Commissioner amended 20 C.F.R. § 404.1512 (e)(1) to remove former

paragraph (e), together with the duty that it imposed on the ALJ to re-contact the

treating physician under certain circumstances. Lowry v. Astrue, 474 F. App’x 801, 805

n.2 (2d Cir. 2012) (citing How We Collect and Consider Evidence of Disability, 77 Fed.

Reg. 10,651, 10,656 (Feb. 23, 2012) (to be codified at 20 C.F.R. § 416.912) (deleting

former paragraph (e) and redesignating former paragraph (f) as paragraph (e)). Plaintiff

filed her application for benefits after the 2012 changes in the regulations. Therefore,

the ALJ was not obligated to recontact treating sources for a more detailed narrative of

Plaintiff’s functional abilities before rejecting the source’s opinion Plaintiff was unable to

work.

         Second, the ALJ properly afforded none, or little weight, to the opinions

concerning Plaintiff’s disability status. (T. 23, 24.) The ultimate finding of whether

Plaintiff was disabled and cannot work is “reserved to the Commissioner.” 20 C.F.R. §

404.1527(d). “That means that the Social Security Administration considers the data

that physicians provide but draws its own conclusions as to whether those data indicate

disability. A treating physician's statement that the claimant is disabled cannot itself be

determinative.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999). Therefore, the ALJ did




                                               8
        Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 9 of 20




not err in afforded none or little weight to the various statements in the record

concerning Plaintiff’s inability to work or disability status.

       Overall, the ALJ properly assessed statements concerning Plaintiff’s ultimate

disability status and the rejection of such statement did not “trigger” the ALJ’s duty to

recontact the sources for further explanation.

       Plaintiff argues the ALJ erred in rejecting Elif Oral, M.D’s opinion based on the

lack of specific functional limitations. (Dkt. No. 12 at 17.) On December 1, 2016, Dr.

Oral composed a letter. (T. 405-406.) Dr. Oral outlined Plaintiff’s diagnoses and stated

her conditions caused “bouts of extreme fatigue, despite the use of a significant amount

of amphetamines.” (T. 405.) The doctor stated Plaintiff’s impairments caused slurred

speech, difficulty ambulating, difficulty thinking or organizing thoughts, chronic muscle

tension, muscle pain and stiffness, muscle cramping and weakness, severe dizziness,

and imbalance. (Id.) Dr. Oral stated Plaintiff’s conditions limited her daily activities.

(Id.) Dr. Oral opined Plaintiff was unable to work and her “disability is total and

permanent.” (Id.)

       Here, the ALJ properly afforded Dr. Oral’s statement, that Plaintiff was unable to

return to work and disabled, “no weight.” (T. 24.) The ALJ also properly afforded the

remainder of Dr. Oral’s opinion “little weight.” (T. 25.) The ALJ concluded the record

did not contain treatment records from Dr. Oral, he referred Plaintiff to other providers,

he failed to provide reference to any specific restrictions or symptoms, and he did not

provide a function-by-function assessment. (T. 24-25.)

       As an initial matter, the record does not support the assertion that Dr. Oral was a

treating source; therefore, he was not subject to the treating physician rule. As noted by



                                                9
       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 10 of 20




the ALJ, although the record contains Dr. Oral’s letter, the record does not contain

treatment notations from him. “[A] physician who only examined a claimant once or

twice did not see that claimant regularly and did not develop a physician/patient

relationship with the claimant …[and] such a physician’s medical opinion was not

entitled to the extra weight of a treating physician.” Petrie v. Astrue, 412 F. App’x 401,

405 (2d Cir. Mar. 8, 2011) (citing Mongeur v. Heckler, 722 F.2d 1033, 1039 n.2 (2d Cir.

1983) (treating physician deserves deference based on continuity of treatment

relationship)); see Comins v. Astrue, 374 F. App’x 147, 149 (2d Cir. Apr. 15, 2010)

(physician who saw claimant once does not have ongoing treatment relationship

based). Second, as stated by the ALJ, Dr. Oral’s statement did not contain functional

limitations instead only referring to Plaintiff’s limitations in vague terms. Accordingly, the

ALJ properly gave little weight to Dr. Oral’s opinion. (T. 25.)

       Plaintiff argues the ALJ erred in her assessment of the November 2016 and

March 2017 opinions of treating source, Anuj Bansal, M.D. (Dkt. No. 12 at 17-18.) In

November 2016, Dr. Bansal completed a “Medical Examination for Employability” form

(“employability form”) for Ontario County Department of Social Services. (T. 408-410.)

Therein he opined Plaintiff was “severely limited,” defined as 1-2 hours, in her ability to:

walk; stand; lift/carry; push, pull; bend/squat; use hands; and climb stairs. (T. 409.) Dr.

Bansal opined Plaintiff was “able to without limitations,” defined as more than four

hours: sit, see, hear, and speak. (Id.)

       Regarding mental limitations, Dr. Bansal indicated Plaintiff had no limitations in

her ability to: understand and remember simple instructions; maintain socially

appropriate behavior; maintain basic standards of personal hygiene and grooming;



                                             10
        Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 11 of 20




make simple decisions; and perform simple tasks. (T. 409.) He indicated Plaintiff was

“able to with some limitations:” interact appropriately with others and use public

transportation. (Id.) He opined she was “severely limited” in her ability to: understand

and remember complex instructions and maintain attention and concentration. (Id.)

When asked if Plaintiff was physically and/or mentally able to maintain employment, Dr.

Bansal checked “no.” (Id.)

       The ALJ afforded Dr. Bansal’s November 2016 employability form “little weight.”

(T. 24.) The ALJ concluded Dr. Bansal failed to explain the basis for the limitations he

imposed, and Plaintiff’s activities involved greater exertion and activity than indicated in

the report. (Id.) The ALJ further concluded the form was prepared for the Department

of Social Services and involved rules that differ from those applicable to Social Security

disability. (Id.)

       On March 21, 2017, Dr. Bansal completed a “Medical Source Statement” form.

(T. 491-492.) When asked how often during a workday Plaintiff’s pain or other

symptoms were severe enough to interfere with attention and concertation needed to

perform simple tasks, Dr. Bansal checked “frequently,” defined as 34% to 66% of an 8-

hour workday. (T. 491.) Dr. Bansal indicated Plaintiff could “rarely” lift and carry up to

20 pounds and could never lift and carry 50 pounds. (Id.) He indicated Plaintiff could

never climb ladders; rarely crouch/squat or climb stairs; occasionally stoop (bend); and

occasionally and frequently twist. (Id.) When asked how long Plaintiff could sit and

stand/walk total in an 8-hour workday, Dr. Bansal checked “less than 2 hours” for each

activity. (T. 492.) He indicated Plaintiff could sit for two hours at a time and stand for

ten minutes at a time. (Id.) When asked if pain significantly impaired Plaintiff’s daily



                                             11
       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 12 of 20




functioning, he checked “yes.” (Id.) When asked how many days per month Plaintiff

was likely to be absent from work as a result of her impairments or treatment, Dr.

Bansal checked “more than four days per month.” (Id.)

       The ALJ afforded Dr. Bansal’s March 2017 opinion “little weight.” (T. 25.) The

ALJ concluded there was “no basis” for the physical limitations based on diagnoses or

clinical examinations. (Id.) The ALJ further reasoned the opined limitations were

contradicted by Plaintiff’s assertion she goes to the gym, cares for children, and

“engages in a wide array of daily activities.” (Id.)

       The ALJ properly considered Dr. Bansal’s opinions and substantial evidence

supported her determination to afford his opinions less than controlling weight. (T. 24-

25.) The ALJ properly concluded the doctor’s opinion provided on the employability

form opinion utilized a different agency’s guidelines and definitions. The regulations

explicitly provide the ALJ may consider “other factors,” such as a medical source’s

familiarity with the record and his or her understanding of the SSA’s disability program,

when determining how much weight to provide a medical source’s statement. Camille

v. Berryhill, No. 3:17-CV-01283, 2018 WL 3599736, at *9 (D. Conn. July 27, 2018); see

also 20 C.F.R. § 404.1527(c)(6) (“[T]he amount of understanding of our disability

programs and their evidentiary requirements that a medical source has, regardless of

the source of that understanding, and the extent to which a medical source is familiar

with the other information in your case record are relevant factors that we will consider

in deciding the weight to give to a medical opinion.”).

       The ALJ also properly concluded Dr. Bansal’s opined limitations were

inconsistent with Plaintiff’s daily activities. As outlined by the Defendant, the ALJ further



                                              12
       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 13 of 20




explained that she gave Dr. Bansal’s opinion little weight because Plaintiff’s admitted

activities involved greater exertion and activity than indicated in the report. (T. 24, 408-

409); see Salmini v. Comm’r of Soc. Sec., 371 F. App’x 109, 112-13 (2d Cir. Mar. 25,

2010) (no error in crediting claimant’s testimony about ability to lift 35 pounds over

treating physician’s limiting of claimant to lifting of ten pounds). For instance, although

Dr. Bansal indicated that Plaintiff was “severely limited” in her ability to walk, stand,

bend/squat, and climb stairs, Plaintiff reported said she could tolerate standing pretty

well, she did not usually have problems walking, and she could climb stairs and squat

“ok.” (T. 214-215).

       The ALJ properly afforded little weight to Dr. Bansal’s March 2017 medical

source statement. (T. 25, 446-47.) The ALJ found no basis for the physical limitations

based on the diagnoses or clinical examinations. (T. 25.) Although Dr. Bansal

indicated Plaintiff could walk zero city blocks and could only stand for 10 minutes at a

time, his examination reports documented a normal gait and no focal deficits. (T. 300,

303, 307, 312); see Monroe v. Colvin, 676 F. App’x 5, 7-8 (2d Cir. Jan. 18, 2017) (the

ALJ properly discounted a medical source opinion based on, among other things, the

inconsistency of that physician’s opinion with his treatment notes). Dr. Bansal also

opined that Plaintiff would be unable to maintain attention and concentration needed to

perform even simple work tasks due to her pain and other symptoms frequently

(meaning 34% to 66% of the workday), but Dr. Bansal did not provide any basis for that

opinion. (T. 26, 446); see 20 C.F.R. § 404.1527(c)(3) (“The more a medical source

presents relevant evidence to support a medical opinion, particularly medical signs and

laboratory findings, the more weight we will give that medical opinion.”).



                                              13
        Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 14 of 20




        Additionally, the ALJ found Dr. Bansal’s assessment inconsistent with Plaintiff’s

assertions that she still goes to the gym, cares for children, and engages in a wide array

of daily activities. (T. 25.) Plaintiff takes issue with the ALJ’s description of her

activities. (Dkt. No. 12 at 19.) While Plaintiff may not be able to squat 300 pounds as

she reported to Chad Heartwole, M.D., she nevertheless testified that she still went to

the gym when she could. (T. 60, 411.) Moreover, the ALJ did not determine that

Plaintiff’s activities equated to light work. (T. 25.) Here, the ALJ properly considered

Plaintiff’s reported activities to be inconsistent with the limitations assessed by Dr.

Bansal. (T. 25.) Accordingly, the ALJ articulated good reasons for giving little weight to

Dr. Bansal’s two treating source opinions.

        Overall, the ALJ properly assessed the opinions provided by Drs. Bansal and

Oral.

        B.     Medical Expert Eric Puestow, M.D.

        Plaintiff argues it is “improper” for an ALJ to rely on a non-treating, non-

examining medical source and credit his opinion over those of examining physicians.

(Dkt. No. 12 at 24-30.) To be sure, “generally” more weight is given “to the medical

opinion of a source who has examined [Plaintiff] than to the medical opinion of a

medical source who has not examined [Plaintiff.]” 20 C.F.R. § 404.1527(c)(1).

        An ALJ may rely on the opinion of a non-examining medical source in formulating

the RFC, because they such sources “are deemed to be qualified experts in the field of

social security disability.” Allen v. Comm'r of Soc. Sec., 351 F. Supp. 3d 327, 337

(W.D.N.Y. 2018); see Anselm v. Comm'r of Soc. Sec., 737 F. App'x 552 (2d Cir. 2018)

(the court determined it was within the ALJ’s discretion to afford more weight to non-



                                              14
       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 15 of 20




examining medical consultant than treating source); see also LaValley v. Colvin, 672 F.

App'x 129, 130 (2d Cir. 2017) (the court rejected plaintiff’s contention that the ALJ gave

too much weight to the opinion evidence of consultative examiners over the evidence

produced by non-acceptable medical source); see Camille v. Colvin, 652 F. App'x 25,

28 (2d Cir. 2016) (the regulations permit the opinions of non-examining sources to

override the opinions of treating sources provided they are supported by the evidence in

the record) (internal citation omitted); see Botta v. Colvin, 669 F. App'x 583, 584 (2d Cir.

2016) (ALJ properly relied on medical expert testimony in assessing claimant’s

functioning); see Hancock v. Barnhart, 308 F. App'x 520, 521 (2d Cir. 2009) (an ALJ is

permitted to rely on other opinions, including medical expert, over treating source

opinion); see Eagan v. Comm'r of Soc. Sec., No. 1:18-CV-1428, 2020 WL 1853465, at

*6 (W.D.N.Y. Apr. 13, 2020). Therefore, the ALJ did not commit legal error in affording

more weight to non-examining medical examiner, Dr. Puestow, over an examining

source.

       Plaintiff further asserts Dr. Puestow’s opinion was “poorly explained” and the

doctor failed to cite evidence to support his findings. (Dkt. No. 12 at 25.) To be sure,

Dr. Puestow’s initial written interrogatories could have provided more detailed

information; however, the ALJ sought clarification from Dr. Puestow and he responded

with specific citations to the record. (T. 541-542.) The ALJ afforded Dr. Puestow’s

opinion, that Plaintiff could perform work at the light exertional level, great weight. (T.

25, 531-536.) The ALJ acknowledged the doctor never examined Plaintiff, however, Dr.

Puestow reviewed the entire medical record. (T. 25.) Because Dr. Puestow provided

additional information at the request of the ALJ, Plaintiff’s argument, that the doctor’s



                                             15
         Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 16 of 20




opinion could not support the ALJ’s RFC because it was poorly explained, is without

merit.

         Plaintiff also argues Dr. Puestow’s opinion could not support the RFC because

the doctor relied on the internally inconsistent opinion of the consultative examiner.

(Dkt. No. 12 at 25.) To be sure, consultative examiner Rita Figueroa, M.D., provided a

medical source statement that was internally inconsistent. (T. 394.) Dr. Figueroa stated

Plaintiff had “moderate” limitations in lifting and carrying and also stated Plaintiff had

“no” limitations in lifting and carrying. (Id.) Although Dr. Puestow indicated he relied, in

part, on Dr. Figueroa’s examination and opinion in formulating his opinion, he ultimately

relied on Plaintiff’s record as a whole. (T. 542.) Because Dr. Puestow relied on the

record as a whole his opinion was not flawed.

         In addition, any error caused by Dr. Figueroa’s internal inconsistency was

harmless. The ALJ afforded Dr. Figueroa’s opinion partial weight. (T. 23.) The ALJ

ultimately determined Plaintiff had limitations in lifting and carrying and the RFC limiting

Plaintiff to lifting and carrying up to twenty pounds was consistent with Dr. Figueroa’s

more restrictive opinion Plaintiff had “moderate” limitations. See Grega v. Berryhill, No.

17-CV-6596, 2019 WL 2610793, at *10 (W.D.N.Y. June 26, 2019) (light work not

inconsistent with moderate exertional limitations); see Burch v. Comm'r of Soc. Sec.,

No. 17-CV-1252, 2019 WL 922912, at *4 (W.D.N.Y. Feb. 26, 2019) (RFC for light work

supported by moderate limitations for exertional activities and other substantial

evidence in the record).

         Therefore, the ALJ properly relied on the opinion of medical examiner Dr.

Puestow and substantial evidence supported the ALJ’s determination.



                                              16
       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 17 of 20




       C.     Step Five Determination

       Plaintiff argues the ALJ erred in applying the Medical-Vocational Guidelines at

step five because the RFC determination contained postural, reaching, handling,

fingering and feeling limitations and contained mental limitation which required the ALJ

to consult a vocational expert (“VE”). (Dkt. No. 12 at 28-30.)

       At step five in the sequential evaluation, the ALJ was required to perform a two

part process to first assess Plaintiff's job qualifications by considering her physical

ability, age, education, and work experience, and then determine whether jobs exist in

the national economy Plaintiff could perform. See 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. §

404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S.Ct. 1952, 1954, 76 L.Ed.2d

66 (1983). The second part of this process is generally satisfied by referring to the

applicable rule of the Medical-Vocational Guidelines set forth at 20 C.F.R. Part 404,

Subpart P, Appendix 2 (commonly called “the Grids” or the “Grid”). See Bapp v. Bowen,

802 F.2d 601, 604 (2d Cir.1986).

       The Second Circuit has explained the ALJ may not solely rely on the Grids if a

non-exertional limitation “has any more than a ‘negligible’ impact on a claimant's ability

to perform the full range of work.” Selian v. Astrue, 708 F.3d 409, 421 (2d Cir.2013)

(quoting Zabala v. Astrue, 595 F.3d 402, 411 (2d Cir.2010)). A non-exertional

impairment is non-negligible “when it ... so narrows a claimant's possible range of work

as to deprive him of a meaningful employment opportunity.” Zabala, 595 F.3d at 411.

Whether VE testimony is required must be determined on a “case-by-case basis.” Bapp

802 F.2d at 605-606. Further, “the mere existence of a non-exertional impairment does




                                             17
       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 18 of 20




not automatically require the production of a vocational expert nor preclude reliance on

the [Grids].” Id. at 603.

       Here, the ALJ’s RFC included postural limitations of occasional stooping,

bending, kneeling, crouching, crawling, and climbing ramps and stairs, and no climbing

ladders, ropes, or scaffolds. (T. 20.) Limitations to occasional stooping, bending, and

crouching would not preclude the application of the Grids, because such limitations are

consistent with light work. See SSR 83-14 (“to perform substantially all of the exertional

requirements of most sedentary and light jobs, a person would not need to crouch and

would need to stoop only occasionally”; light work “implies that the worker is able to do

occasional bending of the stooping type, i.e., for no more than one-third of the workday

to bend the body downward and forward by bending the spine at the waist”).

       Further, limitations in kneeling and crawling do not preclude the application of the

Grids. See SSR 84-13 (“inability to crawl on hands and knees” has very little to no

effect on the unskilled light occupational base); see also SSR 85-15 (“limitations on the

ability to crawl would be of little significance in the broad world of work. This is also true

of kneeling”). Similarly, a limitation to occasional climbing of ramps and stairs would not

significantly affect the light occupational base. See SSR 85-15 (“some limitation in

climbing and balancing… would not ordinarily have a significant impact on the broad

world of work.”). Finally, a limitation from climbing ladders, ropes, or scaffolds does not

affect the broad work of light work because “relatively few jobs in the national economy

require ascending or descending ladders and scaffolding.” SSR 83-14 (“the inability to

ascend or descend scaffolding, poles, and ropes” has very little or no effect on the

unskilled light occupational base).



                                              18
       Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 19 of 20




       As stated by Defendant, the ALJ’s RFC finding did not include any manipulative

limitations that would erode the occupational base of light work. (T. 20.) The ALJ

determined Plaintiff could frequently reach in all directions and use her arms and hands

to grasp, hold and turn objects, but could only occasionally handle, finger and feel. (Id.)

While a significant limitation in reaching may eliminate a large number of occupations a

person could otherwise do, see SSR 85-15, the ALJ found that Plaintiff could frequently

reach in all directions. (T. 20.) Further, the ALJ’s manipulative limitations would not

erode the occupational base of light work. SSR 83-14. Rather, light jobs “require gross

use of the hands to grasp, hold, and turn objects.” Id. Accordingly, the ALJ’s

manipulative limitations would not erode the occupational base for light work.

       Lastly, the ALJ’s RFC finding did not include any mental limitations that would

erode the occupational base of light work. (T. 20.) The ALJ found Plaintiff could

understand, remember, and carry out simple instructions; respond appropriately to

supervision, coworkers, and usual work situations; and deal with changes in a routine

work setting. (T. 20.) As the ALJ discussed, the functions are the basic mental

demands of unskilled work. (T. 27); see SSR 85-15. Therefore, Plaintiff had no

limitation in the basic mental demands of work. (T. 27); see Woodmancy v. Colvin, 577

F. App’x 72, 76 (2d Cir. Sept. 2, 2014) (affirming application of Grids where RFC limited

claimant to “understand, carry out, and remember simple instructions[,]…respond

appropriately to supervision, coworkers, and usual work situations and to deal with

changes in a routine work setting”); Lawler v. Astrue, 512 F. App’x 108, 111-112 (2d Cir.

Feb. 25, 2013) (ability to perform basic work activities consistent with unskilled work).




                                            19
          Case 6:18-cv-06140-WBC Document 19 Filed 07/13/20 Page 20 of 20




          Therefore, the non-exertional limitations in the RFC had little effect on the

occupational base of light work and the ALJ was not required to obtain VE testimony at

step five.

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 12) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 15)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:           July 13, 2020




                                                20
